Citation Nr: 0637195	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-01 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fractures of the right ulna, radius, scaphoid, and hamate 
fourth metacarpal bones, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for neurapraxia of the 
median nerve, right hand, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for status post 
fracture of the right tibia (distal third) and fibula with 
ankle involvement, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to June 
1991, with a period of prior active service of 9 years, 4 
months, and 24 days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied the veteran's claims 
seeking ratings in excess of 10 percent for service-connected 
residuals of fractures of the right ulna, radius, scaphoid, 
and hamate fourth metacarpal bones; neurapraxia of the median 
nerve, right hand; and status post fracture of the right 
tibia (distal third) and fibula with ankle involvement.

The Board finds the claims folder is missing personnel 
records necessary to establish the veteran's complete history 
of active military duty.  The only DD-214 form associated 
with the claims folder specifies active service from January 
1989 to June 1991 with a period of prior active duty 
comprising 9 years, 4 months, and 24 days.  The June 2002 
rating decision notes active service from October 1982 to May 
1986 and from January 1989 to June 1991.  A September 1991 
records verification request, however, indicates one period 
of active duty from August 1979 to June 1991.  As indicated 
below, the Board is remanding the veteran's claim.  On 
remand, VA should take the appropriate steps to obtain the 
missing records so the veteran's complete military history 
can be verified.

In his January 2004 appeal, the veteran reported pain, 
swelling, and tenderness in his left hand.  To the extent his 
statements indicate he is seeking service connection for a 
left hand condition, this issue is referred to the RO for 
appropriate action.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claims require further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159; 3.327 (2006).  Specifically, the veteran must be 
provided with VA examinations that address the current nature 
and severity of his service-connected disabilities in the 
context of the applicable rating criteria.

The veteran was afforded VA compensation and pension (C&P) 
examinations for his joints and peripheral nerves in July 
2001.  Those examinations served as the basis for the RO's 
denial of his claims in June 2002.  In his January 2004 
appeal, the veteran described symptomatology indicative of a 
possible increase in the severity of his disabilities since 
the C&P examinations.  Specifically, the veteran wrote that 
he was experiencing new pain, swelling, and tenderness in his 
right hand and wrist; new pain and swelling related to his 
right tibia, fibula, and ankle of such severity that he is 
sometimes unable to walk; and a new decreased range of motion 
in his right ankle.  Such symptoms are observable by a lay 
person.  See Charles v. Principi, 16 Vet. App. 370, 274 
(2002) (finding veteran competent to testify to 
symptomatology capable of lay observation).  The veteran also 
claimed to have developed arthritis in his right wrist and, 
in his Notice of Disagreement, nerve conduction loss in his 
right ankle, though he did not provide any substantiating 
medical evidence.

When a claimant asserts that the severity of a disability has 
increased since the most recent examination, an additional 
examination may be appropriate.  VAOPGCPREC 11-95,  11 
(April 7, 1995) (citing 38 C.F.R. § 3.327(a) 
("[R]eexaminations will be required if...evidence indicates 
there has been a material change in a disability....")); see 
also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the 
veteran's competent testimony regarding symptomatology, the 
Board concludes that new VA examinations for joints and 
peripheral nerves are needed to adequately evaluate the 
current nature and severity of his service-connected 
disabilities.

The United State Court of Appeals for Veterans Claims (Court) 
has held that separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition is not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 
see also Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006) 
("If an injury or disease manifests with two different 
disabilities, then two separate ratings should be awarded." 
(citing Esteban, 6 Vet. App. at 261)).  In this case, the 
veteran has been assigned a single disability rating for 
residuals of fractures of the right ulna, radius, scaphoid, 
and hamate fourth metacarpal bones; a single rating for 
fractures of the right tibia and fibula with ankle 
involvement; and a single rating for neurapraxia of the 
median and ulnar nerves.  On remand, the VA examiners should, 
to the extent possible, identify all distinct disabilities 
resulting from the veteran's separate injuries and attempt to 
distinguish symptomatology associated with each disability.  
In particular, the joints examination should include an 
assessment of the impairment and symptomatology, if any, of 
the veteran's right elbow, forearm, wrist, individual 
fingers, leg, knee, and ankle.  The peripheral nerves 
examination should include an assessment of the impairment 
and symptomatology, if any, of the veteran's right hand 
median and ulnar nerves, and any neurological impairment of 
the right ankle.

The VA joints examiner should also determine the existence of 
any arthritis in relation to the veteran's disabilities.  An 
X-ray report showing the presence of degenerative changes 
should be associated with the claims folder.

On remand, the veteran should be afforded an opportunity to 
identify any medical treatment received relevant to his 
service-connected disabilities since July 2001, the date of 
the most recent medical evidence of record.  Appropriate 
action must then be taken to obtain the identified records.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for increased ratings, but he was not 
provided with notice of the type of evidence or other 
information necessary to establish effective dates for the 
disability ratings on appeal, should higher ratings be 
assigned.  As this issue is involved in the present appeal, 
on remand the veteran must be provided with proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that 
informs him that an effective date for an award of an 
increased rating will be assigned, if such a rating is 
awarded, and also includes an explanation as to the type of 
evidence or other information on which the effective date 
will be based.

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake any additional 
development and/or notification deemed 
necessary for a full and fair adjudication 
of this case as required by recent Court 
decisions and any updated RO protocol.  In 
particular, the veteran must be sent a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for an 
increased rating for the claims on appeal 
should increased ratings be awarded, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The notice should also address the 
division of responsibilities between the 
VA and the veteran for obtaining evidence, 
and it should request that the veteran 
submit "any" evidence in his possession 
that is relevant to his claim.

2.  The veteran's history of active 
military service must be verified.  
Appropriate action should be taken to 
obtain the necessary personnel records, 
including any missing DD-214 forms, that 
confirm all of his periods of service.

3.  The veteran should be afforded an 
opportunity to identify any medical 
treatment received relevant to his 
service-connected disabilities since July 
2001, the date of the most recent medical 
evidence of record.  Appropriate action 
must then be taken to obtain the 
identified records.

4.  After additional records, if any, have 
been obtained, the veteran should be 
scheduled for a VA peripheral nerves 
examination to determine the current 
nature and severity of any neurological 
disorders associated with his service-
connected disabilities.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner in conjunction 
with the examination; the examiner must 
indicate that the claims folder was 
reviewed.  Any testing deemed appropriate 
by the examiner must be conducted.

The examination should specifically 
include an assessment of the impairment 
and symptomatology, if any, of the 
veteran's right hand median and ulnar 
nerves, and any neurological impairment of 
the right ankle.
 
The examination report should address the 
following:

a.  the existence, frequency, or 
extent, as appropriate, of all 
neurological symptoms, if any, and 
related functional impairment 
associated with the veteran's service-
connected disabilities (to the extent 
possible, the examiner should attempt 
to distinguish between neurological and 
non-neurological symptomatology and 
functional impairment);

b.  the identity of the nerves or nerve 
groups affected by the neurological 
disorder(s), if any; and

c.  with each nerve or nerve group 
identified, whether there is complete 
paralysis; mild, moderate, or severe 
incomplete paralysis; neuritis; or 
neuralgia.

5.  The veteran should then be scheduled 
for a VA joints examination to evaluate 
the current nature and severity of his 
service-connected residuals of fractures 
of the right ulna, radius, scaphoid, and 
hamate fourth metacarpal bones; and status 
post fracture of the right tibia and 
fibula with ankle involvement.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner in 
conjunction with the examination; the 
examiner must indicate that the claims 
folder was reviewed.  Any testing deemed 
appropriate by the examiner must be 
conducted, including X-rays to determine 
the presence of degenerative changes.  Any 
X-ray reports should be associated with 
the claims folder.

The examiner should identify all distinct 
disabilities resulting from the veteran's 
separate injuries and attempt to 
distinguish symptomatology associated with 
each disability.  In particular, the 
examination should include an assessment 
of the impairment and symptomatology, if 
any, of the veteran's right elbow, 
forearm, wrist, individual fingers, leg, 
knee, and ankle.  

The examination report should address any 
degenerative changes; limitation of active 
and passive flexion and/or extension; 
limitation of supination and pronation; 
ulnar and radial deviation; locking, pain, 
and effusion due to dislocated cartilage; 
recurrent subluxation; instability; 
ankylosis; and bone nonunion or malunion.

The examiner should indicate the use of a 
goniometer in measuring range of motion; 
identify normal ranges of motion; provide 
the veteran's actual active and passive 
ranges of motion in degrees; describe the 
extent of any observed painful motion, 
incoordination, weakened movement, and 
excess fatigability with the resulting 
functional impairment assessed in terms of 
additional degrees of motion; and provide 
an opinion as to whether there would be 
additional limits on functional ability, 
expressed in degrees of motion, due to 
repeated use or flare-ups.

6.  Thereafter, the AMC should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  
In particular, the AMC should review the 
examination reports to ensure that they 
are responsive to and in compliance with 
the directives of this remand and if not, 
the AMC should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After an appropriate period of time, 
or after the veteran indicates he has no 
further evidence to submit, his claims for 
entitlement to increased ratings for his 
service-connected disabilities must be 
readjudicated.

In formulating its decision, the AMC 
should take into account the holding of 
the Court in Esteban v. Brown, 6 Vet. App. 
259 (1994), that separate disability 
ratings may be assigned for distinct 
disabilities resulting from the same 
injury so long as the symptomatology for 
one condition is not "duplicative of or 
overlapping with the symptomatology" of 
the other condition.

If the claims are not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case (SSOC) which includes a summary 
of additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


